United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Capitol Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1146
Issued: January 31, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 20, 2021 appellant filed a timely appeal from a February 26, 2021 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated February 14, 2020, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal and following the February 26, 2021
decision. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On September 17, 2000 appellant, then a 53-year-old small package and bundle sorter
clerk, filed a traumatic injury claim (Form CA-1) alleging that on March 27, 2000 he sustained
pain in his right elbow and left hand as a result of repetitive keying and moving mail while in the
performance of duty. He stopped work on August 23, 2000. OWCP converted the claim to an
occupational disease claim and accepted it for right medial epicondylitis, villonodular synovitis of
the left hand, bilateral tenosynovitis of the hands and wrists, and bilateral carpal tunnel syndrome.
It paid appellant wage-loss compensation for intermittent disability from work from May 2007 to
September 2016. Appellant returned to modified duty on December 11, 2016.
On September 18, 2018 appellant filed claims for compensation (Form CA-7) for
intermittent disability from work during the period May 28, 2013 through April 20, 2018.
In a development letter dated November 6, 2018, OWCP requested that appellant provide
medical evidence establishing that he was disabled from work due to intermittent disability during
the period May 28, 2013 through April 20, 2018. It afforded him 30 days to submit the necessary
evidence.
On November 30, 2018 Dr. Eric G. Dawson, an orthopedic surgeon, diagnosed rotator cuff
tendinitis with secondary degenerative changes.
By decision dated January 18, 2019, OWCP denied appellant’s claim for wage-loss
compensation due to intermittent disability during the period May 28, 2013 through
April 20, 2018.
Thereafter, OWCP received a report dated November 28, 2018 from Dr. Daniel R. Ignacio,
a Board-certified physiatrist, who diagnosed chronic lumbar sprain with neuritis, chronic lumbar
disc displacement with radiculopathy, chronic bilateral knee chondromalacia and sprain, chronic
pelvic syndrome, and chronic pain syndrome. Dr. Ignacio found that appellant should continue
working limited duty. He advised that appellant had been unable to work from May 15 to 26,
June 6 to 21 and June 24 to 28, and July 1 to 31, 2013, March 14 to 22, March 29 to May 5, and
November 29 to December 15, 2017. In a handwritten addendum dated March 7, 2019,
Dr. Ignacio opined that appellant was disabled from work for the periods May 22, 2013, October 3
to November 3, 2017, and March 29 to April 20, 2018.
On November 19, 2019 OWCP received CA-7 forms from appellant dated September 18,
2018 claiming wage-loss compensation due to disability from employment for the periods May 15
to 26, 2013 and October 3 to November 3, 2017.
On November 19, 2019 appellant requested reconsideration. He asserted that he had
previously submitted medical evidence supporting the claimed periods of disability. Appellant
2

further noted that OWCP had omitted two periods from consideration in the January 18, 2019
denial decision, May 15 to 26, 2013 and October 3 through November 3, 2017.
By decision dated February 14, 2020, OWCP vacated in part and affirmed in part its
January 18, 2019 decision. It determined that appellant had established entitlement to
compensation for total disability for the periods May 28, June 6 to 21, June 24 to 28, July 1 to 31,
2013, and March 14 to 22 and November 29 to December 15, 2017. OWCP further found,
however, that he had not established entitlement to wage-loss compensation due to disability for
the periods March 29 to May 5, 2017 and March 29 to April 20, 2018.
OWCP subsequently received physical therapy reports, duty status reports (Form CA-17),
and medical reports dated February 2020 through February 2021 regarding appellant’s current
condition.
On February 19, 2021 appellant requested reconsideration. In a February 1, 2021
statement, he again asserted that OWCP had failed to adjudicate his claim for wage-loss
compensation due to disability from May 15 to 26, 2013 and October 3 to November 3, 2017.
Appellant indicated that he was resubmitting the November 28, 2018 report from Dr. Ignacio in
support of his claim.
By decision dated February 26, 2021, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought. 4 Timeliness is determined by the document receipt date (i.e.,
the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).5
Imposition of this one-year filing limitation does not constitute an abuse of discretion. 6
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error. 7 It’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
3

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (September 2020).

6

G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
7

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4, 2018); Charles J. Prudencio, 41 ECAB
499 (1990).

3

claimant’s request for reconsideration demonstrates “clear evidence of error” on the part of
OWCP.8 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record. 9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 10 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidenc e could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.11
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face demonstrates that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error.12 The Board makes an independent determination of whether a claimant has demonstrated
clear evidence of error on the part of OWCP. 13
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, as it was untimely filed and failed to demonstrate clear evidence of error.
A request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought. 14 As appellant’s request for reconsideration was not received
until February 19, 2021, more than one year after the issuance of OWCP’s last merit decision dated

8

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 6 at Chapter 2.1602.5 (September 2020).
9

J.M., Docket No. 19-1842 (issued April 23, 2020); Robert G. Burns, 57 ECAB 657 (2006).

10

S.C., Docket No. 18-0126 (issued May 14, 2016).

11

C.M., Docket No. 19-1211 (issued August 5, 2020).

12

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 6 at Chapter 2.1602.5(a) (September 2020).

13

D.S., Docket No. 17-0407 (issued May 24, 2017).

14

20 C.F.R. § 10.607(a).

4

February 14, 2020, it was untimely filed. Consequently, he must demonstrate clear evidence of
error by OWCP in its February 14, 2020 decision. 15
The underlying issue is whether OWCP properly denied appellant’s claim for wage-loss
compensation for intermittent disability from work for the periods March 29 to May 5, 2017 and
March 29 to April 20, 2018. On reconsideration, appellant asserted that OWCP failed to
adjudicate his claim for wage-loss compensation for the periods May 15 to 26, 2013 and October 3
to November 3, 2017. He submitted medical evidence regarding his current condition dated
February 2020 through February 2021. As previously noted, to demonstrate clear evidence of
error, a claimant must submit evidence relevant to the issue which was decided by OWCP. 16 This
evidence, however, is irrelevant to the underlying issue as it does not address whether the appellant
was disabled during the claimed periods of March 29 to May 5, 2017 and March 29 to
April 20, 2018.17 Thus, appellant has failed to demonstrate clear evidence of error.
On appeal, appellant asserts that his request for reconsideration was timely filed as
demonstrated by a February 2, 2021 certified mail receipt showing delivery to OWCP on
February 8, 2021. As explained above, timeliness is determined by the received date in iFECS.
As the reconsideration was received on February 19, 2021, it was untimely.18
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, finding that it was untimely filed and failed to demonstrate clear evide nce of
error.

15

20 C.F.R. § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

16

A.A., Docket No. 19-1219 (issued December 10, 2019); Dean D. Beets, 43 ECAB 1153 (1992).

17

Id.

18

Supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 31, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

